OPINION of the Court, by
Ch. J. Bibb.
The order establishing the road complained of is erroneous in the following particulars.
1st. It does not state on whose application the viewers were appointed. 2dly. It does not appear that the viewers were sworn as the statute enjoins. 3dly. They did not report the conveniencies or inconveniencies, which will result to individuals or thejjublic, in case the road shall be opened. 4th. It does not appear that the road was for the convenience of travelling to “ their county court house, or to any public warehouse, landing, mill, ferry, lead or iron works, or the seat of government.”
It is therefore considered by this court, that the said order of the county court of Hopkins, made at their February term 1809, for opening and keeping in repair “ the road as reported 'by Rays,” as well as the previous order of said court, at their February term 1808, therein appointing viewers of two roads leading from “ Joseph Davis’s to the road from Madisonville to Christian court house,” and all the proceedings thereon be reversed, set aside, and annulled.
Note. No costs given against the court.